Citation Nr: 0937056	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by a chronic digestive condition, as based on 
service in the Persian Gulf Theater of Operations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from June 1988 to June 
1992, including service in support of Operation Desert 
Shield/Storm from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for undiagnosed illnesses 
manifested by chest pain, a chronic skin condition and a 
chronic digestive condition.  The appellant submitted a 
notice of disagreement with these denials in September 2002 
and timely perfected his appeal in January 2003.

In May 2005, the Board granted entitlement to service 
connection for an undiagnosed illness manifested by a chronic 
skin condition and remanded the remaining two claims for 
additional evidentiary development.  In September 2007, the 
Board denied entitlement to service connection for an 
undiagnosed illness manifested by chest pain and remanded the 
present issue for further evidentiary development.  In July 
2008, the Board again remanded the present issue based on the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
which held that "a remand by ... the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We further hold that a 
remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2003, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of Operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c) (2008).
The Board acknowledges that the appellant had service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  Moreover, he was accorded a VA gastrointestinal 
examination in August 2005, which does contain some evidence 
in support of the claim.  As noted in the September 2007 
Board remand, the VA examiner opined that:

The appellant currently has undiagnosed 
illness manifested by chronic watery 
diarrhea and unrelated lower abdominal 
cramping.

Since this condition appears to have 
resulted from service in the Gulf War 
Theater it is as likely as not related 
to this service unless a specific cause 
for the diarrhea is discovered.  With 
regard to the latter, a small bowel 
follow through may be useful as a first 
test since it is not indicated in the 
records if it has been done.

In short, examiner indicated the appellant has an undiagnosed 
illness likely related to his service in the Persian Gulf, 
unless a specific cause of the diarrhea was discovered.  It 
is unclear what specific manifestations are the result of 
this undiagnosed illness versus some unrelated illness and 
what is meant of "unrelated lower abdominal cramping."  The 
examiner also references a necessary diagnostic test, and it 
is unclear whether the test was actually conducted and 
whether the test altered the examiner's opinion.  The results 
of the referenced test, if completed, are not of record.

Due to the aforementioned deficiencies in the August 2005 VA 
examination, the Board remanded this case in September 2007 
for a new examination with the same examiner who conducted 
the August 2005 examination, if possible.  The record 
reflects that such an examination was scheduled for March 
2008, but the appellant failed to report for that 
examination.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

In July 2008, the Board remanded this case due to the 
aforementioned deficiencies in the August 2005 VA examination 
report.  As the Court explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  Unfortunately, the VA medical opinion 
obtained in April 2009 failed to address the questions set 
forth by the July 2008 remand directives.  As such, this is 
again in violation of the holding in Stegall v. West.  
Accordingly, this claim must be remanded for compliance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must obtain copies of the 
appellant's current VA treatment 
records, dated from August 2008 to the 
present.  If no treatment records are 
available, this must be memorialized in 
the appellant's claims file.

2.  The AMC/RO should make the 
appellant's VA claims file available for 
review to the examiner who conducted the 
August 2005 VA gastrointestinal 
examination or, if unavailable, to an 
appropriate gastrointestinal expert.  
The VA examiner must specifically 
indicate in the VA opinion that 
pertinent documents in the claims file 
have been reviewed.

Based on review of the VA claims file, 
the examiner should clarify the August 
2005 VA examination opinion determining 
what manifestations are attributable 
specifically to the undiagnosed illness 
and the overall severity of the 
undiagnosed illness.  The examiner 
should specifically address whether a 
small bowel follow through is necessary 
to determine the nature and etiology of 
any of the appellant's digestive 
conditions.  If such testing is 
necessary and has not been conducted, 
this should be scheduled and the 
examiner should review the results 
thereof in connection with providing 
further opinions in this case.

The examiner should then specifically 
state whether it is at least as likely 
as not that each of the appellant's 
current gastrointestinal conditions 
found are related to an in-service 
incident, to include service in the 
Persian Gulf.  The examiner should also 
specifically address the medical 
findings in April 2001 (wherein the 
appellant reported no urinary or 
gastrointestinal complaints) as well as 
the June 2005 VA cardiac examination 
findings (wherein the appellant 
reported that he was in good health and 
pain free), and state whether these 
findings comport with the appellant's 
later allegations of continuous 
digestive problems.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the August 2005 examiner is not 
available, another examination should be 
scheduled to determine whether the 
appellant has an undiagnosed illness 
manifested by a chronic digestive 
condition, based on service in the 
Persian Gulf Theater of Operations.  The 
examiner must refer to the instructions 
contained in this numbered section and 
must address the necessity of small bowel 
follow through testing if such has not 
already been conducted.  The examiner 
must also specifically determine what 
manifestations are attributable 
specifically to the undiagnosed illness, 
if diagnosed, and the overall severity of 
the undiagnosed illness.  The claims file 
must be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect 
that such a review was conducted.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall, supra.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

